DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1-21 are pending. 
	Claims 1,8, and 15 have been amended.
	Claim 21 is new claim. 
	The claim objection with respect to claim 8 is hereby withdrawn in light of the claim amendment presented on 01/31/2022.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1,8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1,2,4-9,11-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brannon et al. (US 2019/0392019 hereinafter referred to as Brannon) in view of Ranka et al. (US 8,260,663 hereinafter referred to as Ranka). 

Regarding claim 1, 
Brannon teaches:
“A computer-implemented method comprising: identifying a control interface representing a control version of a user interface; identifying one or more interface variants, each interface variant of the one or more interface variants representing an alternative version of the control interface” (Brannon [0013][0363], in response to test triggering condition, using a first consent interface template variant and a second consent interface template variant  provided to plurality of users in order to test consent interfaces. Testing two or more consent interfaces against one another). 
“allocating network traffic to the control interface and each interface variant of the one or more interface variants; collecting, for the control interface and each interface variant of the one or more interface variants, metric data representing one or more measured metrics, each measured metric of the one or more measured metrics measuring at least one aspect of an interaction between a visitor browser and either an interface variant of the one or more interface variants or the control interface” (Brannon [0363][0376][0377], collecting consent data from each of consent interfaces from each of corresponding visitors. The collected data represent the interaction of the users with each consent interface that comprises plurality of performance information. The same data collection process performed to plurality of users interacting with the consent interface).
“ determining that a size of the collected metric data for each interface variant of the one or more interface variants has reached a minimum threshold; in response to determining that the size of the collected metric data has reached the minimum threshold, executing a variant selection protocol, the execution of the variant selection protocol being iteratively performed, and including:” (Brannon [0374][0372][0378][0380], performing consent  data collection until particular number of data points, such as sufficiently large sample size, predefined number of number of tests. A minimum sample size or threshold can be set for the sample size of the test. Determining a particular type of consent interface from interfaces under the test based on the collected consent data from the interfaces. The steps are repeatable as needed).
“calculating a selection metric for each interface variant of the one or more interface variants, the selection metric characterizing a difference between the one or more measured metrics calculated for the interface variant and the one or more measured metrics calculated for the control interface, and..” (Brannon [0379], selecting consent interface with overall higher rate compare to another consent interfaces based on the collected data from the interfaces. Since one of the consent interface has higher rate that the other, there is a different between them). 
“automatically selecting one of the interface variants from the one or more interface variants, the selection metric being used to determine which interface variant to select from the one or more interface variants” (Brannon [0379] [0091], in response testing results, selecting the more successful consent interface form the plurality of interfaces in order to serve future visitors of the website. The interface selection is an automatic process).
 “reallocating the network traffic to each of the selected interface variant and the control interface; collecting metric data for each of the selected interface variant and the control interface; and determining a performance associated with each of the selected interface variant and the control interface” (Brannon [0379][0380], the newly selected consent interface serving future visitors. As previously cited, the visitors are interacting with provided consent interfaces. After selecting particular consent interface, repeating previously performed testing steps which include, collecting data, selecting consent interfaces as disclosed in Fig. 61).
“the performance being based at least in part on the collected 36 Attorney Docket No.: 088325-1176643 (263000US)Client Reference No.: ORA200110-US-NPmetric data and a recalculation of the selection metric for each of the selected interface variant and the control interface; and” (Brannon [0380], since the previous steps repeated after one of consent variant is selected, there is data collection associated with consent interfaces under testing associated with repeated steps).
“completing the variant selection protocol in response to any interface variant of the one or more interface variants being associated with a determined performance that reached statistical significance.” (Brannon [0379], interface selection will be completed by selecting the more successful consent interface when the consent interface satisfy an overall higher rate compare to different interfaces, and the selected consent interface will be a primary consent interface for future visitors of the website).
Brannon does not teach:
“the selection metric including an uncertainty value that measures an uncertainty associated with the size of the collected metric data which decreases as additional metric data is collected”
Ranka teaches: 
“the selection metric including an uncertainty value that measures an uncertainty associated with the size of the collected metric data which decreases as additional metric data is collected” (Ranka col. 21 lines 21-55, and  lines 65-67, col. 22 lines 1-4, col. 8 lines 22- 29, col. 12 lines 65-67, using unknown clickthrough probability value to distinguish a banner from plurality of  banners based on the probability rate. The clickthrough represents number of interactions with banners as the banner performance. The banner performance may improve or deteriorate over time. )
Brannon and Rank teach interface selection based on performance data from plurality of interfaces. Therefore, it would have been obvious to one with ordinary skill in the art to modify Brannon to use unknown clickthrough probability value to select a banner as disclosed by Ranka, such inclusion guaranteed at least one contender banner with better clickthrough rate (col. 22 lines 1-3). 

Regarding claim 8,
Brannon teaches:
“A  non-transitory machine- readable storage medium, including instructions configured to cause a processing apparatus to perform operations including:” (Brannon [0009], a computer-executable instructions stored in a computer-readable medium and a processor for executing the computer-executable instructions).
“identifying a control interface representing a control version of a user interface; identifying one or more interface variants, each interface variant of the one or more interface variants representing an alternative version of the control interface” (Brannon [0013] [0363], in response to test triggering condition using a first consent interface template variant and a second consent interface template variant provided to plurality of users in order to test consent interfaces. Testing two or more consent interfaces against one another). 
“ allocating network traffic to the control interface and each interface variant of the one or more interface variants; collecting, for the control interface and each interface variant of the one or more interface variants, metric data representing one or more measured metrics, each measured metric of the one or more measured metrics measuring at least one aspect of an interaction between a visitor browser and either an interface variant of the one or more interface variants or the control interface;”(Brannon [0363][0376][0377], collecting consent data from each of consent interfaces from each of corresponding visitors. The collected data represent the interaction of the users with each consent interface and comprising plurality of performance information. The same data collection process performed to plurality of users interacting with the consent interface).
“determining that a size of the collected metric data for each interface variant of the one or more interface variants has reached a minimum threshold; in response to determining that the size of the collected metric data has reached the minimum threshold, executing a variant selection protocol, the execution of the variant selection protocol being iteratively performed, and including” (Brannon [0374][0372][0378][0380], performing consent  data collection until particular number of data points, such as sufficiently large sample size, predefined number of number of tests. A minimum sample size or threshold can be set for the sample size of the test. Determining a particular type of consent interface from interfaces under the test based on the collected consent data from the interfaces. The steps are repeatable as needed).
“ calculating a selection metric for each interface variant of the one or more interface variants, the selection metric characterizing a difference between the one or more measured metrics calculated for the interface variant and the one or more measured metrics 38Attorney Docket No.: 088325-1176643 (263000US) Client Reference No.: ORA200110-US-NPcalculated for the control interface, and…”(Brannon [0379], selecting consent interface with overall higher rate compare to another consent interface based on the collected data from the interfaces. Since one of the consent interface has higher rate that the other, there is a different between them). 
 “ automatically selecting one of the interface variants from the one or more interface variants, the selection metric being used to determine which interface variant to select from the one or more interface variants;”(Brannon [0379] [0091], in response testing results, selecting the more successful consent interface form the plurality of interfaces in order to serve future visitors of the website. The interface selection is an automatic process).
“reallocating the network traffic to each of the selected interface variant and the control interface; collecting metric data for each of the selected interface variant and the control interface; and determining a performance associated with each of the selected interface variant and the control interface, ” (Brannon [0379][0380], the newly selected consent interface serving future visitors. As previously cited, the visitors interacting provided with consent interfaces. After selecting particular consent interface, repeating previously performed testing steps which include, collecting data, selecting consent interfaces as disclosed in Fig. 61).
“the performance being based at least in part on the collected metric data and a recalculation of the selection metric for each of the selected interface variant and the control interface; and” (Brannon [0380], since the previous steps repeated after one of consent variant is selected, there is a data collection associated with consent interfaces under testing associated with repeated steps).
“completing the variant selection protocol in response to any interface variant of the one or more interface variants being associated with a determined performance that reached statistical significance.” (Brannon [0379], interface selection will be completed by selecting the more successful consent interface when the consent interface satisfy an overall higher rate compare to different interfaces, and the selected consent interface will be a primary consent interface for future visitors of the website).
Brannon does not teach:
“the selection metric including an uncertainty value that measures an uncertainty associated with the size of the collected metric data which decreases as additional metric data is collected”
Ranka teaches: 
“the selection metric including an uncertainty value that measures an uncertainty associated with the size of the collected metric data which decreases as additional metric data is collected” (Ranka col. 21 lines 21-55, and  lines 65-67, col. 22 lines 1-4, col. 8 lines 22- 29, col. 12 lines 65-67, using unknown clickthrough probability value to distinguish a banner from plurality of  banners based on the probability rate. The clickthrough represents number of interactions with banners as the banner performance. The banner performance may improve or deteriorate over time. )
Brannon and Rank teach interface selection based on performance data from plurality of interfaces. Therefore, it would have been obvious to one with ordinary skill in the art to modify Brannon to use unknown clickthrough probability value to select a banner as disclosed by Ranka, such inclusion guaranteed at least one contender banner with better clickthrough rate (col. 22 lines 1-3). 

Regarding claim 15,
Brannon teaches:
“A system, comprising: one or more processors; and a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more processors, cause the one or more processors to perform operations including” (Brannon [0006] [0009] a computer system comprising a processor and a memory. The processor executes computer-readable instructions stored in a computer-readable medium).
“identifying a control interface representing a control version of a user interface; identifying one or more interface variants, each interface variant of the one or more interface variants representing an alternative version of the control interface” (Brannon [0013] [0363], in response to test triggering condition using a first consent interface template variant and a second consent interface template variant provided to plurality of users in order to test consent interfaces. Testing two or more consent interfaces can be tested against one another). 
“ allocating network traffic to the control interface and each interface variant of the one or more interface variants; collecting, for the control interface and each interface variant of the one or more interface variants, metric data representing one or more measured metrics, each measured metric of the one or more measured metrics measuring at least one aspect of an interaction between a visitor browser and either an interface variant of the one or more interface variants or the control interface;” (Brannon [0363][0376][0377], collecting consent data from each of consent interfaces from each of corresponding visitors. The collected data represent the interaction of the users with each consent interface and comprising plurality of performance information. The same data collection process performed to plurality of users interacting with the consent interface).
“determining that a size of the collected metric data for each interface variant of the one or more interface variants has reached a minimum threshold; in response to determining that the size of the collected metric data has reached the minimum threshold, executing a variant selection protocol, the execution of the variant selection protocol being iteratively performed, and including” (Brannon [0374][0372][0378][0380], performing consent  data collection until particular number of data points, such as sufficiently large sample size, predefined number of number of tests. A minimum sample size or threshold can be set for the sample size of the test. Determining a particular type of consent interface from interfaces under the test based on the collected consent data from the interfaces. The steps are repeatable as needed).
“ calculating a selection metric for each interface variant of the one or more interface variants, the selection metric characterizing a difference between the one or more measured metrics calculated for the interface variant and the one or more measured metrics 38Attorney Docket No.: 088325-1176643 (263000US) Client Reference No.: ORA200110-US-NPcalculated for the control interface, and…”(Brannon [0379], selecting consent interface with overall higher rate compare to another consent interface based on the collected data from the interfaces. Since one of the consent interface has higher rate that the other, there is a different between them). 
 “ automatically selecting one of the interface variants from the one or more interface variants, the selection metric being used to determine which interface variant to select from the one or more interface variants;”(Brannon [0379] [0091], in response testing results, selecting the more successful consent interface form the plurality of interfaces in order to serve future visitors of the website. The interface selection is an automatic process).
“reallocating the network traffic to each of the selected interface variant and the control interface; collecting metric data for each of the selected interface variant and the control interface; and determining a performance associated with each of the selected interface variant and the control interface, ” (Brannon [0379][0380], the newly selected consent interface serving future visitors. As previously cited, the visitors are interacting with consent interfaces. After selecting particular consent interface, repeating previously performed testing steps which include, collecting data, selecting consent interfaces as disclosed in Fig. 61).
“the performance being based at least in part on the collected metric data and a recalculation of the selection metric for each of the selected interface variant and the control interface; and”(Brannon [0380], since the previous steps repeated after one of consent variant is selected, there is data collection associated with consent interfaces under testing associated with repeated steps).
“completing the variant selection protocol in response to any interface variant of the one or more interface variants being associated with a determined performance that reached statistical significance” (Brannon [0379], interface selection will be completed by selecting the more successful consent interface when the consent interface satisfy an overall higher rate compare to different interfaces, and the selected consent interface will be a primary consent interface for future visitors of the website).
Brannon does not teach:
“the selection metric including an uncertainty value that measures an uncertainty associated with the size of the collected metric data which decreases as additional metric data is collected”
Ranka teaches: 
“the selection metric including an uncertainty value that measures an uncertainty associated with the size of the collected metric data which decreases as additional metric data is collected” (Ranka col. 21 lines 21-55, and  lines 65-67, col. 22 lines 1-4, col. 8 lines 22- 29, col. 12 lines 65-67, using unknown clickthrough probability value to distinguish a banner from plurality of  banners based on the probability rate. The clickthrough represents number of interactions with banners as the banner performance. The banner performance may improve or deteriorate over time).
Brannon and Rank teach interface selection based on performance data from plurality of interfaces. Therefore, it would have been obvious to one with ordinary skill in the art to modify Brannon to use unknown clickthrough probability value to select a banner as disclosed by Ranka, such inclusion guaranteed at least one contender banner with better clickthrough rate (col. 22 lines 1-3). 

Regarding claims 2, 9, 16, Brannon and Ranka teaches all the limitations of claims 1, 8, and 15. 
Bannon teaches: 
“wherein the one or more measured metrics includes a combinatorial metric representing a combination of two or more measured metrics” (Brannon [0376][0365], the collected data include plurality of information including location, age , gender, interests etc. in addition, the consent data include Opt-in percentage and opt-in percentage based on age , gender, profession etc.). 

Regarding claim 4, 11, and 18, Brannon and Ranka teaches all the limitations of claims 1, 8 and 15.
Brannon teaches: 
“ wherein the selection metric is calculated by computing the difference between the one or more measured metrics calculated for the selected interface variant and the one or more measured metrics calculated for the control interface, …”(Brannon [0379], selecting consent interface with overall higher rate compare to another consent interface based on the collected data from the interfaces. Since one of the consent interfaces has higher rate that the other, there is a different between them). 
Brannon does not teach:
“multiplied by the uncertainty value, wherein the uncertainty value is determined based on a sum of a first variance of the one or more measured metrics calculated for the selected interface variant and a second variance of the one or more measured metrics calculated for the control interface”
Ranka teaches:
“multiplied by the uncertainty value, wherein the uncertainty value is determined based on a sum of a first variance of the one or more measured metrics calculated for the selected interface variant and a second variance of the one or more measured metrics calculated for the control interface” (Ranka col. 21 lines 29-55, the unknown clickthrough probability determined based on total number of failed or successful rate of the banners. Ranka further teaches a formula to determine the difference between clickthrough rates under test. As explained above, a banner is selected based on the determined clickthrough rate).
Brannon and Rank teach interface selection based on performance data from plurality of interfaces. Therefore, it would have been obvious to one with ordinary skill in the art to modify Brannon to use unknown clickthrough probability value to select a banner as disclosed by Ranka, such inclusion guaranteed at least one contender banner with better clickthrough rate (col. 22 lines 1-3). 

Regarding claims 5, 12, 19, Brannon and Ranka teaches all the limitations of claims 1, 8, and 15.
Bannon teaches: 
“further comprising: generating a reporting interface for displaying a status of each interface variant of the one or more interface variants, the status representing whether or not the determined performance of the selected interface variant has reached statistical significance.”(Brannon [0390] [0391] [0379], a test summary interface for displaying after test summary of the test results of the consent interface variants. The test summary interface also configured to display success of the consent interfaces variants. The success criteria of the consent interface will be used for selection).

Regarding claims 6, 13, and 20, Brannon and Ranka teaches all the limitations of claims 5, 12, and 19.
Brannon teaches:
“wherein the reporting interface depicts a plurality of objects, and one of the plurality of objects displays the status of each interface variant of the one or more interface variants” (Brannon [0390] and Fig. 73, the test summary interface with plurality of interactive components including Results, Variants, Details etc.).

Regarding claims 7, 14, Brannon and Ranka teaches all the limitations of claims 1 and 8. 
Bannon teaches: 
“further comprising: determining that a particular interface variant has reached statistical significance; determining that the particular interface variant performed worse than the control interface with respect to the one or more measured metrics;  generating a notification indicating that the particular interface variant has performed worse than the control interface with respect to the one or more measured metrics; and displaying the notification on a reporting interface” (Bannon [0437]  Fig. 81 and [0090], generating and transmitting an electronic alert when generating consent record stops working or when required data is not included in captured data. The data is content collected from plurality of data subjects. The data is collected based consent performances of interfaces under test). 

Regarding claim 21, Brannon and Ranka teaches all the limitations of claim 1.
Brannon teaches:
“ wherein the one or more interface variants comprise a modified versions of the control interface that comprises at least one of a different color and different text from the control interface.” (Brannon [0366], the one or more interfaces vary based on color, text content, text positioning etc.). 

6.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brannon et al. (US 2019/0392019 hereinafter referred to as Brannon) in view of Ranka et al. (US 8,260,663 hereinafter referred to as Ranka), and further in view of Xu, et al. (US 2016/0189207 hereinafter referred to as Xu). 

Regarding claims 3, 10, 17, Brannon and Ranka teaches all the limitations of claims 1, 8 and 15.
Brannon and Ranka do not teach:
“further comprising: determining an uplift value for each interface variant of the one or more interface variants, the uplift value being calculated based on a difference between a measured metric calculated for the interface variant and the measured metric calculated for the control interface; and executing the variant selection protocol only for interface variants for which the uplift value is positive.”
Xu teaches:
“further comprising: determining an uplift value for each interface variant of the one or more interface variants, the uplift value being calculated based on a difference between a measured metric calculated for the interface variant and the measured metric calculated for the control interface; and executing the variant selection protocol only for interface variants for which the uplift value is positive.” (Xu [0022], determining estimation of action rate (AR) lift value based on a difference between first and second lift AR values determined based on performances, and using the determined estimation AR lift value for online content item distribution).
Brannon, Ranka and Xu teach performing tests for content selection based on performance data. Therefore, it would have been obvious to one with ordinary skill in the art to modify Brannon and Ranka to use action rate (AR) lift value along with A/B testing as disclosed by Xu, such inclusion enhance online content delivery (XU [0003][0022]). 


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456